Title: To James Madison from John Dawson, [9 September] 1789
From: Dawson, John
To: Madison, James


dear Sir!
Wednesday morg [Philadelphia, 9 September 1789]
On my arrival at this place I found as I expected the attention of every person fix’d on the subject which I left before you. Different are the opinions of different persons. Some, who are interested are much pleased with the Susqh. Others reprobate the conduct of their representatives. While some consider the fixing on the Susqh. as a thing which can never take place—and the vote only a New-England threat. In a letter from Mr. Fitzsimons to his friend he declares his discontent with the business as it now stands—his uneasiness at the means by which it has been brought about—and says, he woud have voted agt. the Susqh. had the Seat of Goverment been the only consequence—but he dreaded the Effect it woud have on the politicks of this state, by giving the party to which he is opposed great advantages, whereby they woud be enabled to remove from this place.
Mr. Morris, in a letter to his lady, gives it as his opinion that the bill will never pass the Senate; shoud it your house, and still entertains hopes of Trenton.
I will thank you for the papers by the return of the Stage, and your Opinion as to [t]he event of this important business. Will you direct your servant to inquire, if there are any letters in the Office for me, and if there are return them to this place. With much Esteem I am, Yr Friend & Sert
J Dawson.
